The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 December 17, 2010 Lisa Etheredge U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-4631 Phone (202) 551-3424 Fax (703) 813-6968 Re:Vertex Energy, Inc. Form 10-K for the Year Ended December 31, 2009 Dear Ms. Etheredge: Vertex Energy, Inc. (the “Company”) is in receipt of your comment letter dated December 16, 2010, regarding among other things, the Company’s Form 10-K for the Year Ended December 31, 2009.The Company plans to respond to your comments by January 15, 2011 – the Company is unable to respond to your comments fully within 10 business days (as requested in your letter) due to the extent of your comments and time constraints associated with the winter holiday. Very truly yours, /s/ John S. Gillies John S. Gillies Associate
